While concurring generally in the well considered opinion of Mr. Justice DAVIS, there is one expression which indicates that vindictive damages do not fall within the same class with exemplary or punitive damages. I think our case of Smith v. Bagwell, properly construed, means that exemplary, punitive and vindictive damages are all one class of damages. See also R.C.L. 579, 17 C.J. 968. Broadly speaking, in cases of this kind, there are only two classes of recoverable damages, compensatory and exemplary. Compensatory damages are frequently referred to as "actual" damages, 8 R.C.L. 427, and mental suffering caused by the wrongful act of the defendant is one of the elements of compensatory damages. Smith v. Bagwell, supra; 8 R.C.L. 521. *Page 333